Citation Nr: 1515741	
Decision Date: 04/13/15    Archive Date: 04/21/15

DOCKET NO.  10-18 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to July 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).

Although a claim of entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) was initially on appeal, the RO granted entitlement to service connection for PTSD, bipolar type, with anxiety and depression in a May 2014 rating decision.  As this represents a full grant of the benefit sought with respect to that issue, it is no longer before the Board.

A review of the Veteran's Virtual VA electronic claims file reveals VA treatment records pertinent to the issue on appeal.  A review of the Veterans Benefits Management System (VBMS) paperless claims processing system reveals the May 2014 rating decision and June 2014 supplemental statement of the case by the RO, as well as written argument from the Veteran's representative.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a November 2008 rating decision, the RO denied entitlement to a rating in excess of 10 percent for allergic rhinitis.  A notice of disagreement was timely filed in February 2009.  Based on November 2009 VA examination findings, the RO granted the Veteran entitlement to a rating of 30 percent for allergic rhinitis in a February 2010 rating decision.  A 30 percent rating is the maximum schedular rating for allergic rhinitis.  38 C.F.R. § 4.97, Diagnostic Code 6522 (2014).  

In a February 2010 statement of the case, the RO noted the newly assigned 30 percent rating for allergic rhinitis, but denied entitlement to a higher rating.  

Thereafter, the Veteran filed a substantive appeal with regard to a separate issue in May 2010 but the record before the Board does not contain a substantive appeal with regard to the issue of entitlement to an increased rating for allergic rhinitis.  

It has now been more than sixty days since the February 2010 statement of the case and more than a year since the November 2008 rating decision, so any substantive appeal filed now would appear to be untimely.  38 C.F.R. § 20.302(b) (2014).  A remand is necessary for the AOJ to address whether the Veteran perfected a timely appeal with regard to the issue of allergic rhinitis.  

In this regard, jurisdiction matters and it is not "harmless" error when the VA, during the claims adjudication process, fails to address threshold jurisdictional issues.  In Gonzales-Morales v. Principi, 16 Vet. App. 556 (2003), the United States Court of Appeals for Veterans Claims (Court) ruled that, however, unless the regional office had closed an appeal pursuant to 38 U.S.C.A. § 7105(d)(3) (West 2014) and 38 C.F.R. § 19.32 (2014) for failure to file a timely substantive appeal, that failure did not automatically deprive the Board of jurisdiction.  Gonzalez-Morales notwithstanding, questions as to timeliness or adequacy of response to a Statement of the Case must be determined by the Board.  38 U.S.C.A. § 7105(d)(3) (West 2014).  In every case, the Board has a duty to first establish that it has jurisdiction over a claim.  The Board errs when it exercises jurisdiction without a legal basis to do so.  See, e.g., McGinnis v. Brown, 4 Vet. App. 239 (1993).  Given that fact, and given the fact that the Board is unable at this time to identify a document that meets the definition of a timely substantive appeal, further development is in order.

Although the RO has rated the Veteran's allergic rhinitis at the maximum rating for that disorder, an increased rating of 50 percent is in order for bacterial rhinitis if rhinoscleroma is present.  38 C.F.R. § 4.97, Diagnostic Code 6523 (2014).  The November 2009 VA examiner indicated that the Veteran had bacterial rhinitis with rhinoscleroma in addition to his allergic rhinitis, but offered no explanation for these findings.  If, and only if, the AOJ determines that the Veteran perfected a timely appeal with regard to the issue of allergic rhinitis, an updated medical opinion is necessary to determine the nature and severity of the appellant's rhinitis.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall determine whether the Veteran perfected a timely appeal with respect to his claim for entitlement to an increased rating for allergic rhinitis.  A fully reasoned rationale must be provided for the decision reached.

2.  If and only if the AOJ determines that the Veteran perfected a timely appeal, the appellant should be scheduled for a VA examination to assess the current nature and severity of his rhinitis.  The examiner must be provided access to the appellant's claims file, VBMS file, and Virtual VA file and the examination report should reflect consideration of the Veteran's documented medical history.  All indicated tests should be accomplished, and all clinical findings reported in detail.  

The examiner must specifically address whether the Veteran currently has bacterial rhinitis in addition to his allergic rhinitis and, if so, whether he has rhinoscleroma.  Further, if so, the examiner must further address whether it is at least as likely as not that bacterial rhinitis is caused by or permanently aggravated by allergic rhinitis.  A fully reasoned rationale must accompany any and all opinions offered.

The examiner must discuss the Veteran's lay statements regarding the history, symptoms, and functional impairment caused by his rhinitis.  

The examiner must set forth all examination findings with a complete explanation based on the facts of this case and any relevant medical literature for the comments and opinions expressed.

If the examiner is unable to provide any of the opinions requested, that fact must be stated and the reasons why an opinion cannot be provided explained.  

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  

4.  Ensure that any medical examination report complies with the terms of this remand.  The AOJ must ensure that the examiner has documented consideration of the Veteran's paperless claims file.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

5.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




